


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1







Execution Copy








STOCK PURCHASE AGREEMENT


By and Among


GALAXY PARTNERS, L.L.C.,


GALAXY NUTRITIONAL FOODS, INC.


and


FREDERICK A. DeLUCA







 
1

--------------------------------------------------------------------------------

 





This STOCK PURCHASE AGREEMENT, dated as of the 18th day of November, 2008, is
made by and among GALAXY PARTNERS, L.L.C. a Minnesota limited liability company
(“Purchaser), GALAXY NUTRITIONAL FOODS, INC., a Delaware corporation (“Galaxy”
or the “Company”) and FREDERICK A. DeLUCA, an individual residing in Milford,
Connecticut (“Seller”)
 
W I T N E S S E T H:
 
WHEREAS, Seller is the owner of (i) 3,869,842 shares of Galaxy common stock, par
value $.01 per share (the “Shares”) and (ii) a note, dated July 19, 2006, in the
principal amount of $2,685,104.17, made in favor of Galaxy (the “Note”) ; and
 
WHEREAS, Seller desires to sell and transfer to Purchaser, and Purchaser desires
to purchase and acquire from Seller, all of Seller’s right, title and interest
in and to the Shares currently owned by Seller and the Note (the Shares, the
Note and the shares of common stock issuable upon conversion of the Note are
sometimes collectively referred to herein as the “Securities), all subject to
the terms and conditions contained herein (the “Acquisition”); and
 
WHEREAS, the Board of Directors of Galaxy has approved this Agreement, the
Acquisition and the other transactions expressly contemplated by this Agreement
(collectively, the “Contemplated Transactions”);
 
NOW, THEREFORE, in consideration of and in reliance upon the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, the parties hereto agree
as follows:
 
ARTICLE I PURCHASE AND SALE
 
SECTION 1.1 Agreement to Sell and Purchase the Shares and the Note;
Consideration.
 
Subject to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties, covenants and agreements contained herein, at the
Closing, Seller shall sell, transfer and deliver to Purchaser, and Purchaser
shall purchase and accept from Seller, free and clear of all Liens, all of
Seller’s right, title and interest in and to the Shares and the Note for an
aggregate purchase price (the “Purchase Price”) of Five Million Dollars
($5,000,000.00), payable on the Closing Date by Purchaser to Seller.
 
SECTION 1.2 Closing.
 
The closing (the “Closing”) of the Contemplated Transactions shall take place at
the offices of Stearns, Weaver, Miller, Weissler, Ahladeff & Sitterstein, Fort
Lauderdale, Florida, at 10:00 a.m., local time, on November 18, 2008, or at such
other date, time or place as the parties hereto shall mutually agree. The date
of the Closing is hereinafter called the “Closing Date.” At the Closing
 

 
2

--------------------------------------------------------------------------------

 

(a) Seller shall deliver to Purchaser (i) certificates representing the Shares
duly endorsed in blank or accompanied by a stock power or other instrument of
transfer duly executed in blank, and accompanied by all requisite stock transfer
tax stamps (if required).
 
(b) Purchaser shall thereupon deliver the certificates representing the Shares
to Galaxy and Galaxy shall deliver promptly transmit such certificates to its
transfer agent with instructions to transfer such Shares into the name of
Purchaser and to deliver to Purchaser Share certificates registered in the name
of Purchaser, such instructions and the accompanying opinion of counsel to
Galaxy to have been provided to Purchaser and approved by it prior to Closing.
 
(c) Seller shall deliver the Note to Purchaser, who shall thereupon deliver it
to Galaxy for conversion of the outstanding principal balance, together with all
accrued but unpaid interest through the date of conversion, into 9,941,278
shares of Galaxy common stock (the “Conversion Shares”).  This Agreement shall
constitute Purchaser’s irrevocable election and directive to convert the Note as
provided in the preceding sentence.
 
(d) Galaxy shall, or shall cause its counsel, promptly to direct Galaxy’s
transfer agent to issue a stock certificate in the name of Purchaser,
representing the Conversion Shares and to deliver to Purchaser Conversion Share
certificates registered in the name of purchaser, such direction and the
accompanying opinion of counsel to Galaxy to have been provided to Purchaser and
approved by it prior to Closing.
 
 (e) Purchaser shall deliver to Seller the Purchase Price by (i) wire transfer
of $4,900,000 to the account specified by Seller.  Purchaser previously paid
$100,000 to Galaxy to hold for the benefit of Seller, which amount shall be
delivered by Galaxy to Seller.
 
(f) Galaxy shall deliver to Purchaser resolutions of the Board of Directors of
Galaxy, certified by an executive officer thereof, (i) authorizing this
Agreement, the Acquisition and the Contemplated Transactions, including the
conversion of the Note; and (ii) setting the size of the Board of Directors at
seven and electing Timothy Krieger, Michael Slyce, and David B. Johnson
(“Purchaser’s Representatives”) to fill vacancies as directors of Galaxy
effective upon the Closing.
 
The parties shall deliver at the Closing such other documents, certificates and
instruments as reasonably may be required to effect the sale by Seller of the
Shares and the Note, and the conversion thereof pursuant to, and as contemplated
by, this Agreement and to consummate the Contemplated Transactions.  Except as
otherwise set forth herein, all events which shall occur at the Closing shall be
deemed to occur simultaneously.
 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER.
 
Seller hereby represents and warrants to Purchaser as follows:
 
SECTION 2.1 Ownership of Shares.
 
(a) Seller is the beneficial owner of the Shares.  The Shares and the Note are
lawfully owned by the Seller free and clear of any Lien of any kind. There are
no outstanding options, warrants, commitments, agreements or any other rights of
any character (except as created by this
 
3

--------------------------------------------------------------------------------

 
Agreement) entitling any person other than Purchaser to acquire the Shares and
the Note. The Shares and the Note are transferable to Purchaser under the terms
of this Agreement.  Seller does not own any options or other rights to purchase
Common Stock or any other security or instrument convertible into or
exchangeable for Common Stock of the Company, other than as set forth on
Schedule 2.1 hereof.
 
(b) Seller has the power to dispose of all of his Shares and the Note with no
restrictions on such rights, subject to the terms of this Agreement.
 
SECTION 2.2 Power; Binding Agreements.
 
Seller has the legal capacity, power and authority to enter into and perform all
of his obligations under this Agreement. Upon delivery of the Shares to
Purchaser hereunder, Purchaser will acquire good title thereto free and clear of
all Liens and claims of others of every kind and description, subject to
applicable federal and state securities laws. The execution, delivery and
performance of this Agreement by Seller will not violate any agreement to which
Seller is a party or by which Seller is bound, including, without limitation,
any trust agreement, voting agreement, stockholders agreement, voting trust,
partnership or other agreement. This Agreement has been duly and validly
executed and delivered by Seller and constitutes the legal, valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms.
 
SECTION 2.3 No Conflicts; Consents.
 
(a) Neither the execution, delivery or performance by Seller of this Agreement
nor the consummation of the Contemplated Transactions requires Seller, to the
best of his knowledge, to obtain any consent, approval or action of or waiver
from, or make any filing with, or give any notice to, any state or federal
public body or authority or any other person, except for filings on Form 4 and
Schedule 13D; and (b) neither the execution, delivery or performance by Seller
of this Agreement nor the consummation of the Contemplated Transactions nor
compliance by Seller with any of the provisions hereof shall (i) conflict with
or result in any breach of any applicable trust, partnership agreement or other
agreement applicable to Seller, (ii) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any third party right of termination, cancellation, material
modification or acceleration) under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, contract, commitment,
arrangement, understanding, agreement or other instrument or obligation of any
kind to which Seller is a party or by which Seller or any of his or its
properties or assets may be bound, or (iii) violate any order, writ, injunction,
decree, judgment, statute, rule or regulation applicable to Seller or any of
Seller’s properties or assets.
 
SECTION 2.4 Brokers.
 
Seller has not taken any action in connection with this Agreement or the
transactions contemplated hereby so as to give rise to any claim against
Purchaser for any brokerage or finder’s commissions, fees or similar
compensation.
 

 
4

--------------------------------------------------------------------------------

 
SECTION 2.5 Conversion of Note.

After the Closing, there will be no obligation owing from Galaxy to Seller,
whether under the Note, that certain Note Purchase Agreement, dated July 19,
2006, as amended by that certain Note Modification Agreement, dated March 14,
2007, or otherwise, except to the extent arising under any warrants in Galaxy
which are owned by Seller.
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF GALAXY
 
Galaxy hereby represents and warrants to Seller as follows:
 
SECTION 3.1 Capitalization
 
The authorized capital stock of Galaxy consists of 85,000,000 shares of common
stock and 1,000,000 shares of Preferred Stock.  As of the date of this
Agreement, 17,110,016 shares of common stock are issued and outstanding and no
shares of Preferred Stock are outstanding.  14,075,669 shares have been reserved
for issuance upon the exercise of outstanding warrants, options and convertible
securities or obligations (including the 9,941,278 Conversion Shares through the
date of this Agreement).  The Shares are fully paid and non-assessable, with no
personal liability attaching to the ownership thereof.  The Shares were issued
in compliance with exemptions from the Securities Act of 1933, as amended (the
“Act”) and the securities laws of the State of Florida.
 
SECTION 3.2 Financial Statements
 
The audited financial statements of Galaxy for the year ended March 31, 2008
present fairly in all material respects the financial position of Galaxy as of
such date and the results of operations and cash flows for the periods covered
thereby.  Since March 31, 2008, no event or development has occurred which could
reasonably be expected to have a material adverse effect on the business of
Galaxy, its financial condition or operating results, or its prospects.
 
SECTION 3.3 Disclosure
 
All reports, registration statements and other documents filed by Galaxy with
the Securities and Exchange Commission (the “Commission”) during the two year
period immediately preceding the Closing Date (collectively, the “Company SEC
Documents”) have been prepared in accordance with, and comply in all material
respects with, the applicable rules and regulations promulgated by the
Commission under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). To the best knowledge of Galaxy, none of the
Company SEC Documents at the time it was filed or became effective, as the case
may be, included any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained therein not
misleading.
 
SECTION 3.4 Authority; Approvals
 
This Agreement and the Contemplated Transactions have been duly authorized by
all necessary corporate action on behalf of Galaxy; this Agreement has been duly
executed and delivered by authorized corporate officers, and is the valid and
binding agreement of Galaxy, enforceable against Galaxy in accordance with its
terms.  The Acquisition has been approved by Galaxy’s Board of Directors in
accordance with Section 203(a)(1) of the Delaware General Corporation
 
5

--------------------------------------------------------------------------------

 
Law.  (a) Neither the execution, delivery or performance by Galaxy of this
Agreement nor the consummation of the Contemplated Transactions requires Galaxy,
to the best of its knowledge, to obtain any consent, approval or action of or
waiver from, or make any filing with, or give any notice (except as contemplated
by Section 1.2) to, any state or federal public body or authority, except for
the filing of a Form 8-K under the Exchange Act, or, to the best of Galaxy’s
knowledge, any other person, and (b) neither the execution, delivery or
performance by Galaxy of this Agreement nor the consummation of the Contemplated
Transactions nor compliance by Galaxy with any of the provisions hereof shall
(i) conflict with or result in any breach of any applicable governing document
of Galaxy or, to the best of Galaxy’s knowledge, any agreement applicable to
Galaxy which is either filed as an exhibit to, or described in, the Company SEC
Documents (a “material agreement”), (ii) to the best of Galaxy’s knowledge,
result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, material modifications or acceleration) under any of
the terms, conditions or provisions of any material agreement, or (iii) violate
any order, writ, injunction, decree, or, to the best of Galaxy’s knowledge after
consultation with counsel, any statute, rule or regulation applicable to Galaxy
or any of Galaxy’s properties or assets.
 


 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller and Galaxy as follows:
 
SECTION 4.1 Existence
 
Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Minnesota.
 
SECTION 4.2 Authority Relative to This Agreement.
 
Purchaser has full power and authority to execute and deliver this Agreement and
to consummate the Contemplated Transactions. The execution, delivery and
performance by Purchaser of this Agreement and the consummation by it of the
Contemplated Transactions have been duly and validly authorized and approved by
Purchaser and no other proceedings on the part of Purchaser are necessary to
authorize the execution and delivery by Purchaser of this Agreement or the
consummation of the Contemplated Transactions. This Agreement has been duly and
validly executed and delivered by Purchaser and constitutes the legal, valid and
binding agreement of Purchaser, enforceable against Purchaser in accordance with
its terms.
 
SECTION 4.3 No Conflicts; Consents.
 
(a) Neither the execution, delivery or performance by Purchaser of this
Agreement nor the consummation of the Contemplated Transactions requires
Purchaser, to the best of its knowledge, to obtain any consent, approval or
action of or waiver from, or make any filing with, or give any notice to, any
state or federal public body or authority or any other person, except for
filings on Form 3 and Schedule 13D, and (b) neither the execution, delivery or
performance by Purchaser of this Agreement nor the consummation of the
Contemplated Transactions nor compliance by Purchaser with any of the provisions
hereof shall (i) conflict with or result in any
 
6

--------------------------------------------------------------------------------

 
breach of any of Purchasers governing documents, (ii) result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any third party right of termination, cancellation,
material modification or acceleration) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind to which Purchaser is a party or by which Purchaser or
any of its properties or assets may be bound, or (iii) violate any order, writ,
injunction, decree, judgment, statute, rule or regulation applicable to
Purchaser or any of Purchaser’s assets or properties.
 
SECTION 4.4 Purchase for Investment.
 
Purchaser is acquiring the Securities for its own account for investment, and
not with a view to any distribution thereof. Purchaser acknowledges that the
certificates evidencing the Shares will contain a legend restricting transfer
thereof pursuant to the Securities Act and that the Securities may not be sold,
transferred or otherwise disposed of unless pursuant to an effective
registration statement under the Securities Act covering the Securities or
pursuant to an exemption therefrom.
 
SECTION 4.5 Purchaser Status and Experience.
 
 Purchaser is an “accredited investor” as defined in Rule 501(a) under the
Act.  Purchaser, either alone or together with his representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of its investment in the
Securities.  Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.  Purchaser recognizes that an investment in the securities is highly
speculative and that the public market for the Shares is relatively
illiquid.  Purchaser understands that the Purchase Price has been determined
solely by negotiations between Seller and Purchaser and represents a significant
premium to the current market price of the common stock.  Purchaser understands
that any sale or transfer of the Securities is subject to restrictions under
Federal securities laws and that Galaxy does not have any obligation to cause
any sale or transfer of any of the Securities to be registered under the Act or
under any state “blue sky” laws.
 
SECTION 4.6 Access to Information
 
Purchaser acknowledges that it has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of Seller and Galaxy concerning the terms and conditions of this
transaction and the merits and risks of investing in the Securities; (ii) access
to information about Galaxy and Galaxy’s financial condition, results or
operations, business, properties, management and prospects sufficient to enable
Purchaser to evaluate its investment in the Securities; and (iii) the
opportunity to obtain such additional information which Seller or Galaxy
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
Securities.
 
SECTION 4.7 Reliance
 
Purchaser understands and acknowledges that (i) the Securities were offered and
sold to it without registration under the Act in a private placement that is
exempt from the registration
 
7

--------------------------------------------------------------------------------

 
provisions of the Act and (ii) the availability of such exemption depends in
part on, and that Galaxy (and its counsel, solely for the purpose of providing
its opinions to Galaxy’s transfer agent as contemplated by Section 1.2(d)
hereof) will rely upon, the accuracy and truthfulness of Purchaser’s
representations in Sections 4.4, 4.5 and 4.6 hereof, and Purchaser hereby
consents to such reliance.
 
SECTION 4.8 Brokers
 
Purchaser has engaged a financial advisor in connection with the Acquisition but
has not taken any action in connection with this Agreement or the transactions
contemplated hereby so as to give rise to any claim against Seller for any
brokerage or finder’s commissions, fees or similar compensation.
 
ARTICLE V COVENANTS AND AGREEMENTS
 


 
The parties to this Agreement shall bear their respective expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the transactions contemplated hereby, including, without limitation, all fees
and expenses of agents, representatives, counsel and accountants.
 
ARTICLE VI INDEMNIFICATION
 
SECTION 6.1 Survival of Representations and Warranties.
 
All representations and warranties contained herein or made pursuant hereto
shall survive the Closing and continue in full force and effect for a period of
one year thereafter.
 
SECTION 6.2 Indemnity.
 
(a)  
Purchaser, on the one hand, and Seller, on the other, shall indemnify and hold
the other harmless from and against any and all losses, damages, liabilities,
claims, demands, judgments, settlements, costs and expenses of any nature
whatsoever (including reasonable attorneys’ fees and disbursements) resulting
from or arising out of the breach of any then surviving representation or
warranty or the non-performance, partial or total, of any covenant or agreement
of the indemnifying party contained in this Agreement, in either case, to the
extent not waived by the indemnified party.

 
(b)  
 Purchaser, on the one hand, and Galaxy, on the other, shall indemnify and hold
the other harmless from and against any and all losses, damages, liabilities,
claims, demands, judgments, settlements, costs and expenses of any nature
whatsoever (including reasonable attorneys’ fees and disbursements) resulting
from or arising out of the breach of any then surviving representation or
warranty or the non-performance, partial or total, of any covenant or agreement
of the indemnifying party contained in this Agreement, in either case, to the
extent not waived by the indemnified party.

 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VII MISCELLANEOUS
 
SECTION 7.1 Notices.
 
(a) Any notice or other communication required or permitted hereunder shall be
in writing and shall be delivered personally by hand or by recognized overnight
courier, telecopied or mailed (by registered or certified mail, postage prepaid)
as follows:
 
If to Purchaser:
 
Frederick A. DeLuca, c/o Rockridge Capital Management, LLC, 300 Bic Drive, 2nd
Floor, Milford, CT  06461  Attn: David Friedman, Manager
 
Fax Number:
 


 
If to Galaxy:
 
5955 T.G. Lee Boulevard, Suite 201, Orlando, Florida  32822  Attn: Michael Broll
 
Fax Number:
 
If to Seller:
 
17725 Juniper Path, Lakeville, Minnesota  55044  Attn: Tim Krieger
 
Fax Number:  952-431-8470
 
Any party by notice given in accordance with this Section 8.1 to the other
parties may designate another address (or fax number) or person for receipt of
notices hereunder. Notices by a party may be given by counsel to such party.
 
SECTION 7.2 Assignment.
 
This Agreement may not be assigned by Seller, except that all of the terms and
provisions of this Agreement shall inure to the benefit of and be binding upon
the heirs, legal representatives, successors and assigns of Seller . Nothing in
this Agreement, express or implied, is intended to or shall confer on any person
other than the parties hereto or their respective successors and permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
SECTION 7.3 Miscellaneous.
 
This Agreement embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof. This Agreement may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought. No course of dealing and no delay on the part of any
party hereto in exercising any right, power or remedy under this Agreement shall
 
9

--------------------------------------------------------------------------------

 
operate as a waiver thereof, or otherwise prejudice any party’s rights, powers
and remedies. No right, power or remedy conferred by this Agreement upon any
party hereto shall be exclusive of any other right, power or remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware. If any term of this Agreement or application thereof
shall be invalid or unenforceable, the remainder of this Agreement shall remain
in full force and effect.
 
SECTION 7.4 Counterparts.
 
 The Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.
 
ARTICLE VIII DEFINITIONS
 
SECTION 8.1 Definitions.
 
(a) The following terms, as used herein, have the following meanings:
 
“Affiliate” of any person means any other person, directly or indirectly through
one or more intermediary persons, controlling, controlled by or under common
control with such person.
 
“Agreement” or “this Agreement” means, and the words “herein”, “hereof” and
“hereunder” and words of similar import refers to, this agreement as it from
time to time may be amended.
 
“Lien” means, with respect to any asset, any mortgage, lien (including
mechanics, warehousemen, laborers and landlord’s liens), claim, pledge, charge,
security interest, preemptive right, right of first refusal, option, judgment,
title defect or encumbrance of any kind in respect of or affecting such asset.
 
The term “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity, including a
government or political subdivision or an agency or instrumentality thereof.
 
The term “voting power” when used with reference to the capital stock of, or
units of equity interests in, any person means the power under ordinary
circumstances (and not merely upon the happening of a contingency) to vote in
the election of directors of such person (if such person is a corporation) or to
participate in the management and control of such person (if such person is not
a corporation).
 
(b) The following additional terms are defined in the following sections of this
Agreement:
 
“Acquisition”                                                        Second
Recital
 
“Closing”                                                               Section
1.2
 
10

--------------------------------------------------------------------------------

 
“Closing Date”                                                      Section 1.2
 
“Commission”                                                        Section 3.3
 
“Company SEC Documents”                               Section 3.3
 
“Contemplated Transactions”                            Third Recital
 
“Conversion Shares”                                            Section1.4(c)
 
“Exchange Act”                                                     Section 3.3
 
“Galaxy”                                                                 
Preamble
 
“Note”                                                                     First
Recital
 
“Purchaser”                                                            Preamble
 
“Purchase Price”                                                    Section 1.1
 
“Purchaser’s Representatives”                            Section 1.4(f)
 
“Securities Act”                                                      Section
3.1
 
“Seller”                                                                    
Preamble
 
“Shares”                                                                  First
Recital
 
SECTION 8.2 Interpretation.
 
 Unless the context otherwise requires, the terms defined in Section 8.1 shall
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms defined
herein. When a reference is made in this Agreement to Sections, such reference
shall be to a Section of this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation. “
 
[Remainder of Page Intentionally Left Blank]
 

 
11

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement has been executed as of the day and date
first above written.
 


 
GALAXY PARTNERS, L.L.C.
 


 
By /s/ Timothy Krieger                          
                                                                        /s/
Frederick A. DeLuca                      
 
Tim Krieger,
President                                                                                     Frederick
A. DeLuca
 


 
GALAXY NUTRITIONAL FOODS, INC.
 


 
By____/s/ Michael Broll                         
 
Michael Broll, President
 
 
12

--------------------------------------------------------------------------------

 